313 So.2d 117 (1975)
Jerrold KNEE, As Trustee, Appellant,
v.
J. Pierce SMITH, As Tax Assessor of Alachua County, Florida, Appellee.
No. W-318.
District Court of Appeal of Florida, First District.
June 2, 1975.
Rehearing Denied June 20, 1975.
Jerrold Knee, of Salter, Yeslow & Burnstein, Hollywood, for appellant.
Norman J. LaCoe, Gainesville, for appellee.
PER CURIAM.
This is an appeal from an Order denying appellant's motion for rehearing and amendment to complaint after summary judgment had been entered in appellee's favor in a suit brought by appellant contesting *118 the refusal of appellee to grant an agricultural assessment to appellant's land.
Although the notice of appeal in this cause bears a filing date of one day in excess of the jurisdictional 30 day period, it appears from the affidavits submitted to this Court that the Clerk's office actually received the notice of appeal within the 30 day jurisdictional period. We thus accept jurisdiction of this cause under the authority of Thomas v. City of Gainesville, 220 So.2d 644 (Fla.App.1st, 1969), affirmed at 229 So.2d 833 (Fla. 1969), and Mills v. Avon Park Motor Company, 223 So.2d 802 (Fla.App.2nd, 1969).
We have heard oral argument in this cause and have carefully examined the record on appeal and the briefs submitted by the parties. Upon our consideration thereof, we conclude that appellant has failed to demonstrate reversible error in the proceedings below. The Order appealed herein is affirmed.
RAWLS, C.J., and JOHNSON and MILLS, JJ., concur.